                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


FRED DOUGLAS BATES,                              )
                                                 )
       Movant,                                   )
                                                 )
v.                                               )         Case No. 3:16-cv-01523
                                                 )         Judge Aleta A. Trauger
UNITED STATES OF AMERICA,                        )
                                                 )
       Respondent.                               )


                                       MEMORANDUM

       Before the court is Fred Bates’ Motion to Vacate, Set Aside, or Correct Sentence in

Accordance with 28 U.S.C. § 2255 (Doc. No. 1), seeking to vacate the sentence entered upon his

2013 criminal conviction in United States v. Bates, No. 3:09-cr-00062 (M.D. Tenn. April 13,

2010) (Judgment, Doc. No. 52). 1 Bates argues, based on Johnson v. United States, 135 S. Ct.

2551 (2015), that his sentence was unlawfully enhanced by the application of 18 U.S.C. §

924(c)’s mandatory sentence structure imposed when a defendant possesses a firearm in

furtherance of a “crime of violence.” He asserts that his federal offenses only qualified as crimes

of violence under the now unconstitutional definition of a crime of violence contained in

§ 924(c)(3)(B). (Doc. No. 1, at 1.) Because Bates was not convicted or sentenced under §

924(c)(3)(B), his motion will be denied.

I.     PROCEDURAL BACKGROUND

       Bates was charged in a Superseding Information with four counts of armed bank robbery,

in violation of 18 U.S.C. § 2113(a) and (d), and one count (Count 2) of using, carrying, and


       1
           References to the criminal case record will hereafter be designated as “Crim. Doc. No.
__.”
                                                                                               2


brandishing a firearm during and in relation to a crime of violence (to wit, armed bank robbery),

in violation of 18 U.S.C. § 924(c)(1)(A). (Crim. Doc. No. 38.) He pleaded guilty to all five

counts pursuant to a Petition to Enter a Plea of Guilty and a Plea Agreement. (Crim. Doc. No.

51.) This court sentenced him on April 5, 2010 to 48 months’ imprisonment on each of the bank

robbery charges, to be served concurrently with each other, and to a consecutive term of 84

months, the mandatory minimum, on Count 2, for a total sentence of 132 months, to be followed

by 5 years of supervised release. (Crim. Doc. No. 52.) Bates did not appeal his conviction or

sentence.

       His § 2255 motion was filed, through counsel, on June 23, 2016. (Doc. No. 1.) The

government responded (Doc. No. 9), and the movant filed both a Reply and a Supplemental

Reply (Doc. Nos. 10, 11).

II.    LEGAL STANDARD

       The movant brings this action under 28 U.S.C. § 2255. Section 2255 provides a statutory

mechanism for challenging the imposition of a federal sentence:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed
       in violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a). In order to obtain relief under § 2255, a petitioner “‘must demonstrate the

existence of an error of constitutional magnitude which had a substantial and injurious effect or

influence on the guilty plea or the jury’s verdict.’” Humphress v. United States, 398 F.3d 855,

858 (6th Cir. 2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). A

motion under § 2255 is ordinarily subject to a one-year statute of limitations, running from the

date the underlying conviction became final. 28 U.S.C. § 2255.
                                                                                                   3


III.   ANALYSIS

       Bates was convicted on four counts of armed bank robbery under 18 U.S.C. § 2113(a)

and (d). Section 2113(a) proscribes bank robbery “by force and violence, or by intimidation.”

Subsection (d) enhances the penalty for any defendant who, in the course of a violation of

subsection (a), “assaults any person, or puts in jeopardy the life of any person by the use of a

dangerous weapon or device.” 18 U.S.C. § 2113(d). The Superseding Information in this case

clearly charged Mr. Bates under subsection (d), asserting in each of the four bank robbery counts

that he assaulted the bank employees and put their lives in jeopardy by use of a dangerous

weapon. (Crim. Doc. No. 38.)

       Federal law imposes a mandatory minimum consecutive sentence of seven years upon

any person who is convicted of “brandishing” a firearm “during and in relation to any crime of

violence or drug trafficking crime . . . for which the person may be prosecuted in a court of the

United States.” 18 U.S.C. § 924(c)(1)(A)(ii). Section 924(c)(3) defines “crime of violence” as an

offense that is a felony and either (A) “has as an element the use, attempted use, or threatened

use of physical force against the person or property of another”; or (B) “by its nature, involves a

substantial risk that physical force against the person or property of another may be used in the

course of committing the offense.” Id. § 924(c)(3)(A), (B). Subsection (A) is known as the

“elements” or “use-of-force” clause, and subsection (B) is referred to as the “residual” clause.

       Mr. Bates argues that the residual clause, subsection (B), is unconstitutionally vague and

that armed bank robbery under federal law only qualifies as a crime of violence under the

residual clause. He is partially right. The Supreme Court has indeed held that the residual clause

of § 924(c)(3)(B) is unconstitutionally vague. United States v. Davis, No. 18-421, 2019 WL

2570623 (June 24, 2019).

       On the other hand, armed bank robbery under 18 U.S.C. § 2113(d) clearly qualifies as a
                                                                                                  4


crime of violence under the use-of-force clause of § 924(c)(3)(A). United States v. Johnson, 899

F.3d 191, 203–04 (3d Cir. 2018) (applying the categorical approach to find that a conviction

under § 2113(d) qualifies as a crime of violence under § 924(c)(3)(A), because “‘assault[ing]’

someone or putting a life in ‘jeopardy . . . by the use of a dangerous weapon,’ meets the elements

clause: it ‘has as an element the use, attempted use, or threatened use of physical force.’”

(quoting 18 §§ 2113(d) and 924(c)(3)(A))), cert. denied, 139 S. Ct. 647 (2018); United States v.

Watson, 881 F.3d 782, 786 (9th Cir. 2018) (per curiam) (“Because bank robbery ‘by force and

violence, or by intimidation’ is a crime of violence, so too is armed bank robbery.”), cert. denied,

139 S. Ct. 203 (2018); United States v. Lloyd, 741 F. App’x 570, 573 (10th Cir. 2018) (same,

collecting cases), cert. denied, 139 S. Ct. 1167 (2019). See also United States v. Henry, 722 F.

App’x 496, 500 (6th Cir. 2018) (finding that bank robbery by intimidation under § 2113(a)

qualifies as a crime of violence); United States v. Jackson, 918 F.3d 467, 486 (6th Cir. 2019)

(finding that carjacking by intimidation, which uses language identical to that of § 2113(a),

qualifies as a crime of violence under § 924(c)(3)(A)).

       In short, Bates’ armed bank robbery convictions under 18 U.S.C. § 2113(d) constitute

“crimes of violence” under § 924(c)(3)(A), as a result of which his conviction on Count 2 under

§ 924(c) is not affected by Davis. Mr. Bates is not entitled to relief.

IV.    CONCLUSION

       For the reasons set forth herein, the § 2255 motion will be denied.

       The court will also decline to enter a certificate of appealability in this case. The Rules

Governing § 2255 Proceedings require that a district court “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11(a), Rules Gov’g §

2255 Proceedings. The court may issue a certificate of appealability “only if the applicant has
                                                                                                 5


made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That

is, Bates must make a substantial showing that “reasonable jurists could debate whether . . . the

petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 483–

84 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, because no

reasonable jurists would differ on this court’s disposition of Patterson’s § 2255 motion, the court

declines to issue a certificate of appealability.

        An appropriate Order is filed herewith.

        ENTERED this 3rd day of July 2019.



                                                    ____________________________________
                                                    ALETA A. TRAUGER
                                                    United States District Judge
